Citation Nr: 1826908	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for exposure to tuberculosis.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3. Entitlement to an initial compensable rating for a bilateral hearing loss disability.

4. Entitlement to an initial compensable rating for a ganglion cyst, left hand. 

5. Entitlement to an initial compensable rating for a scar, residual laceration right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1991 to September 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A claim for service connection for a psychiatric disability encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has characterized the issue on appeal broadly to encompass PTSD as well as any other diagnosed acquired psychiatric disability.

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of active nor inactive tuberculosis.

2. The Veteran's bilateral hearing loss disability is no worse than level I in either ear.

3. The Veteran's service-connected ganglion cyst, left hand, was shown to be painful.

4. The Veteran's service-connected scar, residual laceration right eye, was shown to be painful.


CONCLUSIONS OF LAW

1. The criteria for service connection for exposure to tuberculosis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

3. The criteria for a 10 percent rating for a ganglion cyst, left hand, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7804.

4. The criteria for a 10 percent rating for a scar, residual laceration right eye, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Exposure to Tuberculosis

The Veteran has contended that he is entitled to service connection due to his exposure to tuberculosis (TB) during service.  Specifically, he has stated that he has had side effects from his in-service exposure to TB and treatment thereof.

Service treatment records (STRs) show that the Veteran had a positive purified protein derivative (PPD) test in August 1993.  The Veteran was treated with pyridoxine and underwent isoniazid prophylaxis (INH) therapy for six months.  Chest X-rays were not performed; however, he did not have any symptoms of active pulmonary TB.  At his May 1998 separation examination, the Veteran denied any TB, asthma, shortness of breath, chronic cough, or pain and pressure in his chest.  

The Board notes that although a positive PPD test was documented in service, a positive PPD test result is a laboratory finding used to test for exposure to mycobacterium tuberculosis when exploring a possible diagnosis of tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  It does not represent a clinical finding of tuberculosis. 

Additionally, the Veteran's post-service treatment records do not contain any medical evidence of a positive PPD test or any related complaints, treatment, or diagnosis of active TB.

The Board finds that while the Veteran is competent to report his medical history and knowledge of his test results and treatment, as his reports are based on personal knowledge and confirmed by clinical findings; he is not competent to provide medical conclusions to complex medical questions, such as the presence of active TB, etiology of TB, or any residuals thereof.  A diagnosis and an opinion of that nature require medical expertise, clinical testing, and knowledge outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the Veteran's lay assertions are not competent medical evidence in this case. 

In summary, there is no competent medical evidence of record indicating that the Veteran had active or inactive tuberculosis diagnosed during active duty, within three years of separation from service, or at any time during the appeal period.  Without a current disability, more than a mere laboratory finding or exposure to TB, the Veteran is not entitled to service connection.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for exposure to tuberculosis is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Bilateral Hearing Loss Disability

The Veteran's service-connected bilateral hearing loss was assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has asserted that his bilateral hearing loss disability is more severe than that accounted for by the currently assigned rating.

The Veteran underwent a VA audiological examination in November 2013.  The Veteran reported that he had difficulty hearing the television and communicating with others.  Audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
30
25
35
30
Left Ear
30
30
30
40
32.5

Speech recognition testing was 92 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and determined that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  Given the average pure tone thresholds, 30 in the right ear and 32.5 in the left ear, the mechanical application of the above results compels a numeric designation of Level I in the right ear and Level I in the left ear under Table VI.  When those values are applied to Table VII, it is apparent that a noncompensable rating is accurate under the provisions of 38 C.F.R. § 4.85. 

Moreover, none of the audiological findings qualify as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, as the Veteran at no point had puretone thresholds of 55 decibels or more at each of the four specified frequencies or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the Board finds that a compensable rating for bilateral hearing loss is not warranted.  

Additionally, the Board finds that VA treatment records do not contain any audiological findings that would merit a compensable rating under 38 C.F.R. § 4.85 or § 4.86.   

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss; however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of the noncompensable rating he has been assigned.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To that end, the Veteran's assertions as to the severity of his bilateral hearing loss disability and its impact on his daily life, to include occupational endeavors, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the examination report documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of life including his ability to work.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the Board finds that the preponderance of the evidence is against an increased schedular rating for the Veteran's service-connected bilateral hearing loss disability.  As such, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ganglion Cyst, Left Hand

The Veteran's service-connected ganglion cyst, left hand was assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran has asserted that the ganglion cyst on his left hand was more severe than that accounted for by the currently assigned rating.  

In August 2013, the Veteran was afforded a VA examination for a left wrist disability.  The examiner pointed out that the Veteran did not have a left wrist disability, but that he had a left hand ganglion cyst.  The Veteran did not report any flare-ups that impacted the function of his wrist.  He had normal range of motion of the wrist with no objective evidence of painful motion, including after repeated use.  Overall, his left wrist was within normal limits and was unremarkable for any additional limitation or functional loss, anklyosis, or any other pertinent physical findings, complications, conditions, signs or symptoms.  

Additionally, the Veteran was provided a VA examination for a left hand disability in August 2013.  He reported pain at the site of his cyst on his left hand.  He stated that he had flare-ups of pain and swelling with physical use of his left hand.  There was no evidence of limitation of motion or painful motion for any of his fingers or thumb, including after repeated use.  The examiner noted a small, nontender ganglion cyst on the dorsal aspect of the Veteran's left hand, first metacarpophalangeal joint.  However, the Veteran's left hand, fingers, and thumb were within normal limits and unremarkable for any additional limitation of motion or functional loss, anklyosis, limitation of motion of individual digits, or any other pertinent physical findings, complications, conditions, signs or symptoms.  

After reviewing the medical evidence of record, the Veteran has a ganglion cyst of the left hand that is painful.  The Board notes that there is no diagnostic code which specifically pertains to a ganglion cyst and his disability must be rated by analogy to another diagnostic code which accurately contemplates the symptoms of his disability.  38 C.F.R. § 4.20 (2017).  As noted above, the Veteran's left hand ganglion cyst is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215, pertaining to musculoskeletal disabilities of the wrist.  However, the Board finds that the symptoms of that diagnostic code do not adequately contemplate the symptoms that the Veteran actually experiences as a result of his left hand ganglion cyst.  Therefore, the Board finds that the Veteran's left hand disability should be rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to painful scars as that code more accurately contemplates the symptoms experienced.  

Therefore, the Board finds that the Veteran is entitled to an initial rating of 10 percent for his left hand ganglion cyst.  In this regard, the Veteran has consistently reported that his cyst is painful and swells after prolonged use of his hand.  Therefore, the Board finds the symptoms are similar to those of a painful scar, thus warranting an initial 10 percent rating.   38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

Consideration has been given to assigning a higher rating under another diagnostic code.  However, there is no indication from the record that the Veteran's left hand ganglion cyst causes any functional impairment other than pain and swelling.  Therefore a higher rating under another diagnostic code is not warranted and the symptoms of Veteran's disability are accurately reflected by the 10 percent rating assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Scar, Residual Laceration Right Eye

The Veteran's service-connected scar, residual laceration right eye was assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran has asserted that the scar, residual laceration right eye was more severe than that accounted for by the currently assigned rating.  

In August 2013, the Veteran was afforded a VA examination.  The Veteran reported that he had a residual scar due to stitches after a laceration to his right eyebrow.  He noted that he had intermittent pruritus involving the scar.  However, he did not report any pain or instability in the scar.  On examination, the examiner observed a 2 cm x 0.1 cm superficial, nontender scar on the Veteran's right eyebrow.  There was no apparent elevation, depression, adherence to underlying tissue, missing underlying soft tissue, or abnormal pigmentation of the scar.  Additionally, the scar did not result in any distortion, tissue loss, asymmetry of facial features, disfigurement, or limitation of function.

In the Veteran's February 2014 Notice of Disagreement, he stated that a section of his eyebrow hair did not grow due to the scar.  He reported that he experienced headaches, pain, itching, and possible nerve damage in the area of the scar.  In that regard, the Board notes that the Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the Veteran's itching does not result in disabling effects, as contemplated by 38 C.F.R. § 4.118, Diagnostic Code 7805.  Additionally, there is no medical indication that his scar has caused headaches or possible nerve damage.  Moreover, headaches and nerve damage have not been service-connected as manifestation of, or secondary to, the Veteran's in-service laceration or his service-connected residual scar.      

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an initial rating of 10 percent for his right eyebrow residual scar.  In this regard, the Board notes that the Veteran has reported that the scar is painful.  Therefore, the Veteran is considered to have a painful scar warranting a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  

The Board has considered assigning a higher rating under another diagnostic code.  However, as noted above, there is no indication from the record that the Veteran's laceration residual scar causes any functional impairment other than pain.  Further, the Veteran's laceration residual scar is not productive of any characteristics of disfigurement.  In that regard, the Board has acknowledged the Veteran's report that his scar prevents full growth of his eyebrow; however, that has not been found to be disfiguring by the VA examiner.  Therefore, a higher rating under another diagnostic code is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to service connection for exposure to tuberculosis is denied.

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.

Entitlement to an initial rating of 10 percent, but not higher, for ganglion cyst, left hand, is granted.

Entitlement to an initial rating of 10 percent, but not higher, for scar, residual laceration right eye, is granted.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran has asserted that he has an acquired psychiatric disability that is related to his active service, to include symptoms of depression, anxiety, and stress that have continued since that time.  

In August 2013, the Veteran was afforded a VA psychiatric examination.  The examiner determined that the Veteran did not currently meet the DSM criteria for a diagnosis of PTSD.  Instead, the examiner diagnosed alcohol dependence and psychotic disorder, not otherwise specified.  The examiner opined that both diagnoses were less likely as not a result of an in-service event or stressor.  The examiner added that while the Veteran's report of a traumatic in-service event (i.e. witnessing a buddy die in a plane crash), the Veteran's continuous abuse of alcohol rendered an accurate assessment of trauma related symptoms unlikely at that time.

The Board finds the August 2013 VA examiner's opinion inadequate for adjudication purposes.  In this regard, the examiner was unable to assess any trauma related symptoms due to the Veteran's abuse of alcohol.  As the opinion appears to be inconclusive in nature, it cannot be used to support a denial of entitlement to service connection.  

In light of the Veteran's report of symptomatology related to a psychiatric disability since service, and the post-service diagnosis of psychotic disorder; the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present psychiatric disability.   McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, or proximate thereto.  

Then, for each psychiatric disability identified, to specifically include PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability had its onset during active service, or is otherwise etiologically related to the Veteran's active service, including as a result of his reported in-service stressors.  The examiner should presume that the Veteran is a reliable historian with regard to his report of onset and continuity of his psychiatric symptoms.

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


